Citation Nr: 1105188	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  10-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of multiple joints (NWG), also claimed as a neck 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for depression.

5.  Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle sprain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2008 and March 
2009 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal in 
this case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c) (2010).

The Board notes that on his March 2010 VA Form 9, Substantive 
Appeal, the Veteran requested a Board hearing to be held in 
Washington, D.C., for four of his claims-whether new and 
material evidence had been submitted to reopen his claims for 
service connection for his claimed neck and back disorders and 
for PTSD as well as for entitlement to service connection for 
depression.  Subsequently, his appeal for a higher rating for 
residuals of a right ankle sprain was associated with his appeal 
of the other four issues.

The Veteran was then notified in September 2010 correspondence of 
a Board hearing covering all these issues scheduled in 
Washington, D.C., for January 4, 2011.  He subsequently informed 
VA in writing in December 2010 that he could not attend the 
hearing scheduled for Washington due to a recent stroke and 
requested a video conference Board hearing be held at the RO 
instead.  As the Veteran has shown good cause for a change in his 
Board hearing request, this matter will be remanded to the RO for 
scheduling a video conference Board hearing.  See 38 C.F.R. 
§ 20.704(d) (2010).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on an appeal before the Board 
will be granted if a claimant expresses a desire to appear in 
person.  Therefore, additional action is required in this case 
because the Veteran has not yet attended a Board hearing on his 
claims now on appeal.  Therefore, since the RO schedules video 
conference Board hearings, a remand of this matter to the RO is 
warranted.  

Accordingly, the case is REMANDED for the following action:

The Veteran shall be scheduled for a video 
conference Board hearing with a Veterans Law 
Judge at the RO, as soon as it may be 
feasible, for those issues for which he has 
requested a hearing.  The RO should notify 
the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2010), and should associate a 
copy of such notice with the claims file.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be placed in 
the record, keeping in mind the 30-day 
advance notice requirement specified at 38 
C.F.R. § 19.76 (2010).

The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


